                    Case 6:21-ap-01079-SC                   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31        Desc
                                                            Main Document    Page 1 of 16



                       1 Lynda T. Bui - Bar No. 201002
                         Brandon J. Iskander - Bar No. 300916
                       2 SHULMAN BASTIAN FRIEDMAN & BUI LLP
                         100 Spectrum Center Drive, Suite 600
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000
                         Email:          LBui@shulmanbastian.com
                       5                 BIskander@shulmanbastian.com

                       6 Proposed Attorneys for Plaintiff Charles W. Daff,
                         Chapter 7 Trustee
                       7

                       8                                    UNITED STATES BANKRUPTCY COURT

                       9                     CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

                     10 In re                                                      Case No. 6:21-bk-13110-SC

                     11 MARIA G. MIRELES,                                          Chapter 7

                     12                         Debtors.                           Adv No.

                     13                                                            COMPLAINT FOR:
                        CHARLES W. DAFF, solely in his capacity
                     14 as the Chapter 7 Trustee for the bankruptcy                1.   AVOIDANCE OF INTENTIONAL
                        estate of MARIA G. MIRELES,                                     FRAUDULENT TRANSFERS AND
                     15                                                                 RECOVERY OF SAME [11 U.S.C. §§
                                     Plaintiff,                                         544, 548, 550, 551; CAL. CIV. CODE
                     16                                                                 §§ 3439.04, 3439.07, 3439.08];
                                vs.
                     17                                                            2.   AVOIDANCE OF CONSTRUCTIVE
                        PRISCILLA CRYSTAL AYALA                                         FRAUDULENT TRANSFERS AND
                     18 MIRELES, an individual,                                         RECOVERY OF SAME [11 U.S.C. §§
                                                                                        544, 548, 550, 551; CAL. CIV. CODE
                     19                         Defendant.                              §§ 3439.04, 3439.05, 3439.07, 3439.08,
                                                                                        3439.09];
                     20
                                                                                   3.   DISALLOWANCE OF CLAIMS [11
                     21                                                                 U.S.C. §502(d)];

                     22                                                            4.   UNJUST ENRICHMENT [11 U.S.C. §
                                                                                        105];
                     23
                                                                                   5.   DECLARATORY RELIEF [11 U.S.C.
                     24                                                                 §§ 541, 544, 548; FRBP 7001(9)]; AND

                     25                                                            6.   TURNOVER OF PROPERTY OF
                                                                                        THE ESTATE [11 U.S.C. § 542]
                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                              1
    Irvine, CA 92618        7777-000/11/Mireles Compalint
                    Case 6:21-ap-01079-SC                   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31               Desc
                                                            Main Document    Page 2 of 16



                       1              Charles W. Daff, solely in his capacity as the duly-appointed, qualified, and acting Chapter

                       2 7 Trustee (“Trustee” or “Plaintiff”) for the bankruptcy estate (“Estate”) of Maria G. Mireles

                       3 (“Debtor”), hereby brings this Complaint against Priscilla Crystal Ayala Mireles (“Defendant”) and

                       4 respectfully complains and alleges as follows:

                       5                             I.      STATEMENT OF JURISDICTION AND VENUE

                       6              1.        This adversary proceeding is filed pursuant to Federal Rule of Bankruptcy Procedure,

                       7 Rules 7001(1) (a proceeding to recover money or property) and (9) (a proceeding to obtain a

                       8 declaratory judgment relating to any of the foregoing).

                       9              2.        Plaintiff, as Trustee for the Debtor’s Estate has standing to bring this action under 11

                     10 U.S.C. §§ 323, 541, 544, 548 and 550.

                     11               3.        This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

                     12 157 and 1334 in that this action arises in and relates to the Debtor’s bankruptcy pending in the

                     13 United States Bankruptcy Court for the Central District of California, Riverside Division entitled In

                     14 re Maria G. Mireles, Case No. 6:21-bk-13110-SC on the Court’s docket.

                     15               4.        This action is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) (matters
                     16 concerning the administration of the Estate), (b)(2)(E) (orders to turn over property of the estate),

                     17 and (b)(2)(H) (proceeding to determine, avoid or recover fraudulent conveyances). To the extent

                     18 any related claims are determined not to be a core proceeding, Plaintiff consents to an entry of final

                     19 judgment and orders by the Bankruptcy Court.

                     20               5.        Venue is proper in this District pursuant to, as this adversary proceeding arises under
                     21 Title 11, or arises under or relates to a case under Title 11, which is pending in this District and does

                     22 not involve a consumer debt less than $20,450.00.

                     23               6.        To the extent that the Plaintiff asserts claims under 11 U.S.C. §§ 544 and 548, the
                     24 Plaintiff is informed and believes and based thereon alleges that there exists in this case one or more

                     25 creditors holding unsecured claims allowable under 11 U.S.C. § 502 or are not allowable under 11

                     26 U.S.C. § 502(e), who can avoid the respective transfers as set forth hereinafter under California or

                     27 other applicable law.

                     28 ///
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                                  2
    Irvine, CA 92618        7777-000/11/Mireles Compalint
                    Case 6:21-ap-01079-SC                   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31            Desc
                                                            Main Document    Page 3 of 16



                       1                                                 II.     PARTIES

                       2              7.        Plaintiff is the duly-appointed, qualified, and acting Chapter 7 Trustee for the

                       3 Debtors’ Estate, and brings the claims asserted herein in that capacity.

                       4              8.        Plaintiff is informed and believes and thereon alleges that the Defendant is an

                       5 individual residing in the County of Riverside, State of California.

                       6                                        III.   GENERAL ALLEGATIONS

                       7              9.        The Debtor filed a Voluntary Petition for relief under Chapter 7 of the Bankruptcy

                       8 Code on June 4, 2021 (“Petition Date”).

                       9              10.       The Plaintiff is informed and believes that Defendant is the Debtor’s daughter.

                     10               11.       The Plaintiff is informed and believes that on December 16, 1992, the Debtor

                     11 acquired the real property located at 565 Iroquois Road, Perris, CA 92570, Assessor Parcel No. 326-

                     12 211-012 (“Property”), in Riverside County, California with her late husband Federico L. Mireles.

                     13 Title in the Property was vested in “Federico L. Mireles and Maria G. Mireles, Husband and Wife

                     14 as Joint Tenants” pursuant to Document Number 1992-0479443 (“December 1992 Grant Deed”).

                     15 A true and correct copy of the December 1992 Grant Deed is attached hereto as Exhibit “1.

                     16               12.       The Plaintiff is informed and believes that the Property was community property of

                     17 the Debtor and her late husband because it was acquired on or after January 1, 1975. In re Brace, 9

                     18 Cal. 5th 903, 924 (2020). Community property is property of the Estate pursuant to 11 U.S.C. §

                     19 541(a)(2).

                     20               13.       The Plaintiff is informed and believes that on February 5, 2020 by Grant Deed
                     21 recorded in the Official Records of the Riverside County Recorder’s Office as Document Number

                     22 2020-0056601, the Debtor and her late husband transferred the Property from themselves, husband

                     23 and wife as joint tenants, to “Priscilla Crystal Ayala Mireles, as a single woman” (“February 2020

                     24 Grant Deed” or “Transfer”). The February 2020 Grant Deed indicates that it is for no consideration

                     25 because the Documentary Transfer Tax listed on Transfer deed is “$0.” A true and correct copy of

                     26 the February 2020 Grant Deed is attached hereto as Exhibit “2.”

                     27 ///

                     28 ///
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                                 3
    Irvine, CA 92618        7777-000/11/Mireles Compalint
                    Case 6:21-ap-01079-SC                   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31             Desc
                                                            Main Document    Page 4 of 16



                       1              14.       The Plaintiff is informed and believes that the Property had a fair market value of

                       2 $200,000.00 at the time of the Transfer and that the consideration received by the Debtor in

                       3 exchange for the Transfer was less than reasonably equivalent value.

                       4              15.       Notwithstanding the Transfer, the Debtor remains in possession of the Property and

                       5 was, at all relevant times alleged herein, the owner of the Property.

                       6              16.       The Plaintiff is informed and believes, and based thereon alleges that

                       7 notwithstanding the Transfer, the Defendant never took sole possession of the Property.

                       8              17.       The Plaintiff is informed and believes that the Defendant did not pay the Debtor any

                       9 consideration in exchange for the Property.

                     10               18.       The Plaintiff is informed and believes that the Defendant did not pay down any debt

                     11 secured by the Property.

                     12               19.       The Plaintiff is continuing his investigation to determine whether additional

                     13 avoidable transfers were made to the Defendant during the four (4) years prior to the Petition Date

                     14 and reserves the right to amend this Complaint to recover any such additional avoidable transfers.

                     15 The Plaintiff is informed and believes, and based thereon alleges, that any funds paid to the

                     16 Defendant during the four (4) years prior to the Petition Date were preferential and/or fraudulent

                     17 and are recoverable by Plaintiff under the Bankruptcy Code.

                     18                                        IV.    FIRST CLAIM FOR RELIEF

                     19                           [Avoidance and Recovery of Intentional Fraudulent Transfers]
                     20                [11 U.S.C. §§ 544, 548, 550, 551; Cal. Civ. Code §§ 3439.04, 3439.07, 3439.08]
                     21               20.       Plaintiff hereby incorporates by reference paragraphs 1 through 19 and realleges
                     22 these paragraphs as though set forth in full.

                     23               21.       Plaintiff is informed and believes, and based thereon alleges, that there are present
                     24 creditors of the Debtor that were listed at the time of the Transfer that still remain unpaid as of the

                     25 Petition Date. Plaintiff is informed and believes, and based thereon alleges, that future creditors of

                     26 the Debtors existed following the transfer who remain unpaid as of the Petition Date.

                     27               22.       The Transfer as alleged in Paragraph 13 is of the Debtor’s property.
                     28 ///
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                                 4
    Irvine, CA 92618        7777-000/11/Mireles Compalint
                    Case 6:21-ap-01079-SC                   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31            Desc
                                                            Main Document    Page 5 of 16



                       1              23.       The Transfer was made on or within four (4) years of the Petition Date, but in no

                       2 event longer than seven (7) years prior to the Petition Date.

                       3              24.       The Transfer was made with the intent to hinder, delay, or defraud the Debtor’s

                       4 creditors.

                       5              25.       The Transfer was for no consideration or for less than reasonably equivalent value.

                       6              26.       The Transfer was made at a time when the Debtor was insolvent and/or rendered

                       7 insolvent by virtue of said Transfer.

                       8              27.       The Transfer was to or for the benefit of insiders of the Debtor.

                       9              28.       The Debtor retained possession or control of the Property after the Transfer.

                     10               29.       Before the Transfer was made, the Debtor had been sued.

                     11               30.       The Transfer was of substantially all of the Debtor’s assets.

                     12               31.       The value of consideration received by the Debtor for the Transfer was not

                     13 reasonably equivalent to the value of the asset transferred or the amount of debt incurred.

                     14               32.       The Transfer occurred shortly before or after a substantial debt was incurred.

                     15               33.       Based on the foregoing, Plaintiff may avoid the Transfer and recover the value of the

                     16 Transfer and/or the Property transferred, with an automatic preservation of the Transfer for the

                     17 benefit of the Estate, pursuant to 11 U.S.C. §§ 544, 548, 550, and 551, and California Civil Code §§

                     18 3439.04, et seq.

                     19                                       V.     SECOND CLAIM FOR RELIEF

                     20                         [Avoidance and Recovery of Constructive Fraudulent Transfers]
                     21          [11 U.S.C. §§ 544, 548, 550, 551; Cal. Civ. Code §§ 3439.04, 3439.05, 3439.07, 3439.08,
                     22                                                       3439.09]
                     23               34.       Plaintiff hereby incorporates by reference paragraphs 1 through 19 and realleges
                     24 these paragraphs as though set forth in full.

                     25               35.       Plaintiff is informed and believes, and based thereon alleges, that there are present
                     26 creditors of the Debtor that were listed at the time of the Transfer that still remain unpaid as of the

                     27 Petition Date. Plaintiff is informed and believes, and based thereon alleges, that future creditors of

                     28 the Debtor existed following the Transfer who remain unpaid as of the Petition Date.
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                                 5
    Irvine, CA 92618        7777-000/11/Mireles Compalint
                    Case 6:21-ap-01079-SC                     Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31               Desc
                                                              Main Document    Page 6 of 16



                       1              36.       Plaintiff is informed and believes, and based thereon alleges, that the Transfer was

                       2 made on or within four (4) years of the Petition Date, but in no event longer than seven (7) years

                       3 prior to the Petition Date.

                       4              37.       Plaintiff is informed and believes, and based thereon alleges, that the Transfer was

                       5 made:

                       6                        (a)         For less than reasonably equivalent value, or any value, and

                       7                        (b)         At a time when the Debtor was insolvent and/or was rendered insolvent by

                       8 virtue of the Transfer, and/or

                       9                         (c)        While the Debtor was engaged or about to engage in a business or a

                     10 transaction for which the remaining assets of the Debtor were unreasonably small in relation to the

                     11 business or transaction, and/or

                     12                         (d)         While the Debtor intended to incur, or believed, or reasonably should have

                     13 believed the Debtor would incur debts beyond the Debtor’s ability to pay them as they became due,

                     14 and/or

                     15                         (e)         The Debtor made the Transfer to or for the benefit of an insider, or incurred

                     16 such obligation to or for the benefit of an insider, under an employment contract and not in the

                     17 ordinary course of business.

                     18               38.       Based on the foregoing, Plaintiff may avoid the Transfer and recover the value of the

                     19 Transfer and/or the Property transferred, with an automatic preservation of the Transfer for the

                     20 benefit of the Estate pursuant to 11 U.S.C. §§ 544, 548, 550, and 551, and California Civil Code §§

                     21 3439.04, et seq.

                     22                                           VI.     THIRD CLAIM FOR RELIEF

                     23                                           [Disallowance of Claims by Defendant]
                     24                                                     [11 U.S.C. §502(d)]
                     25               39.       Plaintiff hereby incorporates by reference paragraphs 1 through 19 and realleges
                     26 these paragraphs as though set forth in full.

                     27               40.       Defendant is an entity from which property is recoverable under 11 U.S.C. § 550 and
                     28 Defendant received an avoidable transfer under 11 U.S.C. §§ 544 and/or 548.
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                                     6
    Irvine, CA 92618        7777-000/11/Mireles Compalint
                    Case 6:21-ap-01079-SC                   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31                Desc
                                                            Main Document    Page 7 of 16



                       1              41.       Defendant has not paid the amount or turned over any such Property for which

                       2 Defendant is liable under 11 U.S.C. § 522(i), 542, 543, 544, 548, 550, and 553 of the Bankruptcy

                       3 Code.

                       4              42.       Pursuant to 11 U.S.C. § 502(d), to the extent Defendant files a claim against the

                       5 Debtor’s Estate, such claim should be disallowed.

                       6                                      VII.   FOURTH CLAIM FOR RELIEF

                       7                                                [Unjust Enrichment]

                       8                                                   [11 U.S.C. § 105]

                       9              43.       Plaintiff hereby incorporates by reference paragraphs 1 through 19 and realleges

                     10 these paragraphs as though set forth in full.

                     11               44.       The Defendant received a benefit through the Transfer, and Defendant’s retention of

                     12 the Transfer and/or the value of the Transfer, results in unjust retention of said benefit at the Estate’s

                     13 expense.

                     14                                        VIII. FIFTH CLAIM FOR RELIEF

                     15                                                  [Declaratory Relief]
                     16                                      [11 U.S.C. §§ 363, 541, 544; FRBP 7001(9)]
                     17               45.       Plaintiff hereby incorporates by reference paragraphs 1 through 19 and realleges
                     18 these paragraphs as though set forth in full.

                     19               46.       Plaintiff and Defendant herein have a dispute in which a declaration of their
                     20 respective rights is necessary. Plaintiff is further informed and believes, and thereon alleges, that

                     21 the said dispute is actual and continuing, and concern an assertion by Defendant that she may have

                     22 an equitable interest in the Property and may assert claims herein, retain the benefits of illegal or

                     23 wrongful acts of other defendants herein, and/or adopt and ratify the said illegal and wrongful acts,

                     24 to the damage and prejudice of Plaintiff.

                     25               47.       Plaintiff is further informed and believes, and thereon alleges, that the said dispute is
                     26 actual and continuing, and concerns the continuing assertion by Defendant that she owns the

                     27 Property as her sole property, to the damage and prejudice of Plaintiff.

                     28 ///
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                                  7
    Irvine, CA 92618        7777-000/11/Mireles Compalint
                    Case 6:21-ap-01079-SC                   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31                Desc
                                                            Main Document    Page 8 of 16



                       1              48.       Plaintiff is informed and believes and thereon alleges that prior to the Transfer, title

                       2 to Property was vested in the Debtor and was community property. Community property is property

                       3 of the Estate pursuant to 11 U.S.C. § 541(a)(2).

                       4              49.       Plaintiff is informed and believes that all appreciation in the Property inures to the

                       5 benefit of the Estate.

                       6              50.       Based on all of the above, Plaintiff respectfully requests from this Court a declaration

                       7 that the Property is property of the Estate pursuant to Section 541 of the Bankruptcy Code and that

                       8 the Property must be turned over to be used and sold by the Trustee pursuant to Sections 363 and

                       9 542 of the Bankruptcy Code.

                     10               51.       The Plaintiff is entitled to declaratory relief related to this cause of action for the

                     11 recovery of money or property, other than a proceeding to compel the Debtor to deliver property to

                     12 the Trustee, or a proceeding under 11 U.S.C. §§ 554(b), 725, Rule 2017, or Rule 6002.

                     13                                        IX.     SIXTH CLAIM FOR RELIEF

                     14                                                         [Turnover]
                     15                                                    [11 U.S.C. § 542]
                     16               52.       Plaintiff hereby incorporates by reference paragraphs 1 through 19 and realleges
                     17 these paragraphs as though set forth in full.

                     18               53.       Plaintiff is entitled to use, sell, or lease the Estate’s legal and equitable interests in
                     19 the Property under 11 U.S.C. § 363.

                     20               54.       Defendant shall deliver to the Plaintiff, and account for, the Property, or the value of
                     21 the Property, unless the Property is of inconsequential value or benefit to the Estate.

                     22                                                    X.      PRAYER
                     23               WHEREFORE, the Trustee respectfully requests that this Court enter judgment as follows:
                     24               1.        Avoiding the Transfer, and declaring that said Transfer be annulled and rendered
                     25 void as a fraudulent transfer, and entering an order recovering and preserving the Transfer for the

                     26 benefit of the Estate, or the value of said Transfer for the benefit of the Estate, together with interest

                     27 thereon at the legal rate from the date of the Transfer;

                     28 ///
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                                   8
    Irvine, CA 92618        7777-000/11/Mireles Compalint
                    Case 6:21-ap-01079-SC                   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31               Desc
                                                            Main Document    Page 9 of 16



                       1              2.        Disallowance of any claims of the Defendant if she fails or refuses to turn over the

                       2 Property, and/or the value of the Property, pursuant to 11 U.S.C. § 502(d);

                       3              3.        Declaring that the Defendant was unjustly enriched by the Transfer, and entering an

                       4 order recovering and preserving the Transfer for the benefit of the Estate, or the value of the transfer

                       5 for the benefit of the Estate, together with interest thereon at the legal rate from the date of the

                       6 Transfers;

                       7              4.        Stating a declaration that the Property is property of the Estate pursuant to Section

                       8 541 of the Bankruptcy Code;

                       9              5.        Granting turnover of the legal and equitable interests in the Property, or the value of

                     10 the Property, from the Defendant pursuant to 11 U.S.C. § 542;

                     11               6.        Finding that all appreciation in the Property inures to the benefit of the Estate;

                     12               7.        Alternatively, authorizing the Trustee to sell all interests of the Estate and of the

                     13 Defendant in the Property under 11 U.S.C. § 363(h);

                     14               8.        Awarding the Trustee the costs of suit incurred herein, including attorneys’ fees and

                     15 costs as provided by applicable case law, statute and/or agreement of the parties; and

                     16               9.        For such other and further relief as the Court may deem just and proper under the

                     17 circumstances of this case.

                     18                                                     Respectfully submitted,

                     19                                                     SHULMAN BASTIAN FRIEDMAN & BUI LLP
                     20

                     21
                            DATED: July 21, 2021                            By:          /s/ Brandon J. Iskander
                     22                                                           Lynda T. Bui
                                                                                  Brandon J. Iskander
                     23                                                           Proposed Attorneys for Plaintiff Charles W. Daff,
                     24                                                           Chapter 7 Trustee

                     25

                     26

                     27

                     28
  SHULMAN BASTIAN
 FRIEDMAN & BUI LLP
100 Spectrum Center Drive
        Suite 600                                                                  9
    Irvine, CA 92618        7777-000/11/Mireles Compalint
Case 6:21-ap-01079-SC   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31   Desc
                        Main Document    Page 10 of 16




                 EXHIBIT 1
                                     Case 6:21-ap-01079-SC                                                     Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31                                             Desc
                                                                                                               Main Document    Page 11 of 16
                                                                                                                                                                                                                 i..


                 AND WHIN RICORDED MAIL THl8 DUO AND UNL.f:H OTM!-18!
                 •MOWN HLOW MAIL TAX ITATUUNTTO:
                                                                                                                     ,--311•                       0                         '\
                       /.··                                                                                                                        :i:



                                                                                                                         i�.. ...it
                                       ,




                                                                                                                                                               m_, il J'�                                  ,
                                                                                                                                  >
                          FEOEfcICO L. MIRELES
                                                                                                                                                  �8                                                  ·tf},:
           ,�
                                                                                                                                                                                                       ... ,
                          MI\RL\ G. MIRELES
                          565 lroquoiH Roitd                                                                             C �
                                                                                                                             .
                                                                                                                                                  a: ...
                                                                                                                                                 f8                                                        ·':

                                                                                                                                                                       Ht
                                                                                                                                   � -e•·.                      (0
                                                                                                                                                 fij!
                          Perris                              Cl\       92570
                                                                                                                                 i-
                 -.,
                                                                                                                                   •
          "J'                                   MAIL T-'X aTAff115NTS TO
          ....                                                                                                                    ;; er
                                                                                                                                                                (.)
                                                                                                                                                 ?: !«         LU
                                                                                                                                                                                                           I
                                                                                                                                                                                                        .,:,-,
                                                                                                                                                 I.U           Q
         �                S.�"1E AS AaJVE
        _l:'jf


                                      R-120241-2                   5665-o
                       mu: n111111.....................ucaow ■a................... .


                                                                                                        GRANT DEED-::-...._
                                                                                                                  ,.,� "'
                                                                                                                                        SPACE ABOVE llfll UNE FOR Rl!CORDl!ll'I U'JE

                                                                                                                                                                                                         '1'
                                                                                                                                                                                                         LI
                                                                                                                                                                                                           ,
                                                                                                                                         v--.
                               THE UNDERSIGNED GRANTOR{S) DECLARE{S)                                       )
                                                                                         //
                                            DOCUMENTARY TRANSFER TAX ISS ...... ,.......?;3.,7.Q ...                                                        .J...................................

                                                                                                                                                                                                        .-,
                                                                                        '
                                            Cl computed on full value of prQPerty conve�. or            �/
                                                                                                 .
                                           XO computed on full value less value of llens or-•ncumorances     remaining at timOJ of sale.
                                                                                                  _,,,.
                                            □ unlncorporsted area              □ city of ..�:-.d,$ ..................................... AND
                            FOR A V.0,LUABLE CONSIDERATION, receipt of which Is hereby acknowledged, XA'l'NAAD PAIGE                                                                                    :,--·
                            hereby GRANT(s) to FEDERICO ::... MIRELES A.1\1) MI\RIA G. MIRELES, HUS!W-.1) A'© WffE                                                                                        n
                                                                                                                                                                                                          I
                                                                      . AS JOINT n::::-;A'\'TS



                            the following described real prol)erty in the�unincorpc,rated area in the                                                                                                  .-,_�
                            County of .
                                               Rivers1 e
                                                              ·a                                                                                                          , State of CalHomia:


                          wt  ll, Block "O" of PERRIS HEIGm'S ESTATES, as shown by Map·on file in Book 14,
                          pages 72, 73 anci 74 of Maps, Records of Riverside County, California •




.;;




                          Dated .....��;-..                         9:4,. J.�<},L ........• • • • • • ... • ....
 ·                                         CR�,4�..v
                                                                                                                      }ss.
                          STATEor1JAllf�:CiA                                                   .
  �--                     COUNTY OF .. .         J..IA'.�J:..¥.. ........................... .
      -. . .           )' On .j).�� I>: J;�.....�.1 .. l 'f":t.'),.. ... .. ... before me. Ille
-           ·'-        f undel"llgned, • Nota,y Public In and !or uld S1at1, penonaly
                  '. ! -*·--�#Yt1�... f'A-l'Jf. ....... ..................


                           • • • .• . . . . . • . . • .. . . . • .... • . . . • • . .... ... .. . • . .. • • • .• • personally
                           known to me (or proved to me on tne basil of sausfactory evidence)
                           to be tne personls) wnose namers) is/are subscribed 10 !ho witnin
                           instrumenl ana acknowledged 10 m                                                       •�uled the
                           ���ESS my hand and olfical seal                             �7/.                  07"
                                                                                ·-¥�,t::-              . ........
                                                                                     WJLUAM L....��,l!,-""'2�
                                           ... .. .. • ... . • • ... ... • .. . •.NOTARY. -P.uau·0-• o�f
                          Slgnatu,.
                                                                                                         GON
                                                   NOTARYPUIM.ICINAN �
                                                                                                       �
                                                                                                                   •••   IL                              mwo,,..,., _ _,_
                                                                                                                                                                                                    EXHIBIT 1
Case 6:21-ap-01079-SC   Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31   Desc
                        Main Document    Page 12 of 16




                 EXHIBIT 2
          Case 6:21-ap-01079-SC             Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31                        Desc
                                            Main Document    Page 13 of 16
 Recording requested by (name):


When recorded mail to
                                                                             2020-0056601
                                                                             02/05/2020 02:29 PM Fee:$ 17.00
and mail tax statements to:                                                  Page 1 �f 2
565 IROQUOIS ROAD                                                            Recorded in Official Records
                                                                             County of Riverside
                                                                             Peter Aldana
PERRIS CA 92570

                                                                             lll � ,�lW,1lt�r,t�i,mfII Il
                                                                             Assessor-County Clerk-Recorder




                                                                                            Recorder's Use Only
                                                                                                                          508

                                                    GRANT DEED
Assessor's Parcel No. (APN):                                 Declaration of Exemption From Gov't Code§ 27388.1 Fee
326-211-012
                                                             D Transfer is exempt from fee per GC § 27388.1 (a)(2):
Documentary Transfer Tax: $
 If exempt, enter R&T code:
                                      n                        D recorded concurrently "in connection with" transfer subject to
                                                                   ocumentary Transfer Tax
 Explanation:                                                 ' �ecorded co, 1c□1,eritly Iii co,11,eetio,, with" a transfer of
                                                                 residential dwelling to an owner-occupier
                                                             D Transfer is exempt from fee per GC 27388.1 (a)(1 ):
 Signature of Dec/arant or Agent determining tax
                                                                D Fee cap of $225.00 reached D Not related to real property
For a valuable consideration, receipt of which is hereby acknowledged,
GRANTOR(S) FEDERICO L. MIRELES AND MARIA G. MIRELES
                   (owners who are signing deed)
HUSBAND AND WIFE AS JOINT TENANTS
(current owner(s) form of title)
hereby grant(s) to GRANTEE(S) PRISCILLA CRYSTAL AYALA MIRELES
                                         (new owners, including current owners if staying on title)


(new owners, continued)

as A SINGLE WOMAN
   (new owner(s) form of title)

the following real property in the City of _PE_ R
                                                _ R
                                                  _ I_ S_ _____________________
County of RIVERSIDE                                             , California (insert legal description):
LOT 11, BLOCK "O" OF PERRIS HEIGHTS ESTATE, AS SHOWN BY MAP ON FILE IN BOOK 14,
PAGES 72, 73 AND 74 OF MAPS, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA




Date:    2/5/2020
                                                              -��
                                                              ��Ure of declarant) --
                                                              FEDERIC.0 L. MIRELE;=S__________
                                                              (Print name)

Date:    2/5/2020
                                                              (Signature of declarant)
                                                              MARIA G. MIRELES
                                                              (Print name)
                                                                                                           EXHIBIT 2
Case 6:21-ap-01079-SC                                           DOC #2020-0056601
                                 Doc 1 Filed 07/21/21 Entered 07/21/21            Page 2 of 2
                                                                        10:33:31 Desc
                                 Main Document    Page 14 of 16




                                     ACKNOWLEDGMENT


  A notary public or other officer completing this
  certificate verifies only the identity of the individual
  who signed the document to which this certificate is
  attached, and not the truthfulness, accuracy, or
  validity of that document.
State of California
County of           RIVER SIDE


On    FEB RUARY 05,2020                 before me,     REBECA HA R O Notary Public
                                                          (insert name and title of the officer)

personally appeared _FE        _ _ I_ C _O_L_. M
                          _ _DER                 _ RE
                                               _ I  _ _LE_S               _ A_G._ M
                                                                 _ _ A_ R I
                                                        _ A_ _N_DM                         _ E_ ___
                                                                                  _ I_ R_ EL    S   ___
                                                                                                           ---=-
who proved to me on the basis of satisfactory evidence to be the person(s whose name(s) is/�
subscribed to the within instrument and acknowledged to                      that he/sh the executed the same in
his/he�authorized capacity(ies), and that by his/hentneir ignature(s on the instrument the
person(s), or the entity upon behalf of which the person(s cted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.


WITNESS my hand and official seal.                                       I .� .
                                                                         ... :-
                                                                                                  REBECA HARO
                                                                                                 Commission No.2164315 �
                                                                                                                                  I
                                                                         8 !-�
                                                                         z   ,                  NOTARY PUBLIC-CALIFORNIA �
                                                                                  � ·               RIVERSIDE COUNTY
                                                                                     0
                                                                                             My Comm. Expires SEPTEMBER 9, 2020

Signat�< x�
                                                                                  ''" '"''




                                                          (Seal)




                                                                                                       EXHIBIT 2
            Case 6:21-ap-01079-SC                     Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31                                       Desc
                                                      Main Document    Page 15 of 16
    B1040 (FORM 1040) (12/15)

             ADVERSARY PROCEEDING COVER SHEET                                                   ADVERSARY PROCEEDING NUMBER
                                                                                                  &RXUW8VH2QO\ 
                     ,QVWUXFWLRQVRQ5HYHUVH 

PLAINTIFFS                                                                         DEFENDANTS
CHARLES W. DAFF, solely in his capacity as Chapter 7                              PRISCILLA CRYSTAL AYALA MIRELES, an individual
Trustee for the bankruptcy estate of MARIA G. MIRELES

ATTORNEYS )LUP1DPH$GGUHVVDQG7HOHSKRQH1R                                   ATTORNEYS ,I.QRZQ 
Lynda T. Bui - Bar No. 201002
Brandon J. Iskander - Bar No. 300916
SHULMAN BASTIAN FRIEDMAN & BUI LLP
100 Spectrum Center Drive, Suite 600
Irvine, California 92618
Telephone: (949) 340-3400



PARTY &KHFN2QH%R[2QO\                         PARTY &KHFN2QH%R[2QO\ 
Ƒ 'HEWRU    Ƒ 867UXVWHH                        Ƒ 'HEWRU      Ƒ 867UXVWHH
Ƒ &UHGLWRU  Ƒ 2WKHU                               Ƒ &UHGLWRU    Ƒ 2WKHU
Ƒ 7UXVWHH                                         Ƒ 7UXVWHH
CAUSE OF ACTION :5,7($%5,()67$7(0(172)&$86(2)$&7,21,1&/8',1*$//8667$787(6,192/9(' 
COMPLAINT FOR: 1. AVOIDANCE OF INTENTIONAL FRAUDULENT TRANSFERS AND RECOVERY OF SAME [11 U.S.C. §§ 544, 548, 550,
551; CAL. CIV. CODE §§ 3439.04, 3439.07, 3439.08]; 2. AVOIDANCE OF CONSTRUCTIVE FRAUDULENT TRANSFERS AND RECOVERY
OF SAME [11 U.S.C. §§ 544, 548, 550, 551; CAL. CIV. CODE §§ 3439.04, 3439.05, 3439.07, 3439.08, 3439.09]; 3. DISALLOWANCE OF
CLAIMS [11 U.S.C. §502(d)]; 4. UNJUST ENRICHMENT [11 U.S.C. § 105]; 5. DECLARATORY RELIEF [11 U.S.C. §§ 541, 544, 548; FRBP
7001(9)]; AND 6. TURNOVER OF PROPERTY OF THE ESTATE [11 U.S.C. § 542]
                                                                     NATURE OF SUIT
             1XPEHUXSWRILYH  ER[HVVWDUWLQJZLWKOHDGFDXVHRIDFWLRQDVILUVWDOWHUQDWLYHFDXVHDVVHFRQGDOWHUQDWLYHFDXVHDVHWF

      FRBP 7001(1) – Recovery of Money/Property                                    FRBP 7001(6) – Dischargeability (continued)
Ƒ 5HFRYHU\RIPRQH\SURSHUW\WXUQRYHURISURSHUW\
  4                                                                                Ƒ  'LVFKDUJHDELOLW\ D  GRPHVWLFVXSSRUW
Ƒ 5HFRYHU\RIPRQH\SURSHUW\SUHIHUHQFH                                  Ƒ  'LVFKDUJHDELOLW\ D  ZLOOIXODQGPDOLFLRXVLQMXU\
Ƒ 5HFRYHU\RIPRQH\SURSHUW\IUDXGXOHQWWUDQVIHU
  2                                                                                Ƒ  'LVFKDUJHDELOLW\ D  VWXGHQWORDQ
Ƒ 5HFRYHU\RIPRQH\SURSHUW\RWKHU
  1                                                                                Ƒ  'LVFKDUJHDELOLW\ D  GLYRUFHRUVHSDUDWLRQREOLJDWLRQ

      FRBP 7001(2) – Validity, Priority or Extent of Lien
Ƒ 9DOLGLW\SULRULW\RUH[WHQWRIOLHQRURWKHULQWHUHVWLQSURSHUW\           Ƒ 'LVFKDUJHDELOLW\RWKHU
                                                                                   FRBP 7001(7) – Injunctive Relief

Ƒ
      FRBP 7001(3) – Approval of Sale of Property                                  Ƒ ,QMXQFWLYHUHOLHI±LPSRVLWLRQRIVWD\
      $SSURYDORIVDOHRISURSHUW\RIHVWDWHDQGRIDFRRZQHU K        Ƒ ,QMXQFWLYHUHOLHI±RWKHU
      FRBP 7001(4) – Objection/Revocation of Discharge
Ƒ 2EMHFWLRQUHYRFDWLRQRIGLVFKDUJH F  G  H                         FRBP 7001(8) Subordination of Claim or Interest
                                                                                   Ƒ 6XERUGLQDWLRQRIFODLPRULQWHUHVW
      FRBP 7001(5) – Revocation of Confirmation
Ƒ 5HYRFDWLRQRIFRQILUPDWLRQ                                                   FRBP 7001(9) Declaratory Judgment
                                                                                   Ƒ 'HFODUDWRU\MXGJPHQW
                                                                                    3

      FRBP 7001(6) – Dischargeability
Ƒ 'LVFKDUJHDELOLW\ D     $ SULRULW\WD[FODLPV             FRBP 7001(10) Determination of Removed Action
                                                                              Ƒ
Ƒ 'LVFKDUJHDELOLW\ D  IDOVHSUHWHQVHVIDOVHUHSUHVHQWDWLRQ        'HWHUPLQDWLRQRIUHPRYHGFODLPRUFDXVH

      DFWXDOIUDXG                                                           Other
Ƒ 'LVFKDUJHDELOLW\ D  IUDXGDVILGXFLDU\HPEH]]OHPHQWODUFHQ\ Ƒ 666,3$&DVH±86&DDDet.seq.
                    (continued next column)                                   Ƒ 2WKHU HJRWKHUDFWLRQVWKDWZRXOGKDYHEHHQEURXJKWLQVWDWHFRXUW
                                                                                           LIXQUHODWHGWREDQNUXSWF\FDVH 
Ƒ &KHFNLIWKLVFDVHLQYROYHVDVXEVWDQWLYHLVVXHRIVWDWHODZ                     Ƒ &KHFNLIWKLVLVDVVHUWHGWREHDFODVVDFWLRQXQGHU)5&3
Ƒ &KHFNLIDMXU\WULDOLVGHPDQGHGLQFRPSODLQW                                   'HPDQG
2WKHU5HOLHI6RXJKW
        Case 6:21-ap-01079-SC               Doc 1 Filed 07/21/21 Entered 07/21/21 10:33:31                               Desc
                                            Main Document    Page 16 of 16
 B1040 (FORM 1040) (12/15)

               BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
1$0(2)'(%725                                %$1.5837&<&$6(12
MARIA G. MIRELES                              6:21-bk-13110-SC
',675,&7,1:+,&+&$6(,63(1',1*                                    ',9,6,212)),&(                    1$0(2)-8'*(
CENTRAL DISTRICT                                                      RIVERSIDE DIVISION                 HONORABLE SCOTT C. CLARKSON

                                      RELATED ADVERSARY PROCEEDING (IF ANY)
3/$,17,))                                      '()(1'$17                                                $'9(56$5<
                                                                                                          352&((',1*12

',675,&7,1:+,&+$'9(56$5<,63(1',1*                                ',9,6,212)),&(                   1$0(2)-8'*(

6,*1$785(2)$77251(< 253/$,17,)) 


 /s/ Brandon J. Iskander


'$7(                                                                  35,171$0(2)$77251(< 253/$,17,)) 

July 21, 2021
                                                                      Brandon J. Iskander


                                                         INSTRUCTIONS

           7KHILOLQJRIDEDQNUXSWF\FDVHFUHDWHVDQ³HVWDWH´XQGHUWKHMXULVGLFWLRQRIWKHEDQNUXSWF\FRXUWZKLFKFRQVLVWVRI
 DOORIWKHSURSHUW\RIWKHGHEWRUZKHUHYHUWKDWSURSHUW\LVORFDWHG%HFDXVHWKHEDQNUXSWF\HVWDWHLVVRH[WHQVLYHDQGWKH
 MXULVGLFWLRQRIWKHFRXUWVREURDGWKHUHPD\EHODZVXLWVRYHUWKHSURSHUW\RUSURSHUW\ULJKWVRIWKHHVWDWH7KHUHDOVRPD\EH
 ODZVXLWVFRQFHUQLQJWKHGHEWRU¶VGLVFKDUJH,IVXFKDODZVXLWLVILOHGLQDEDQNUXSWF\FRXUWLWLVFDOOHGDQDGYHUVDU\
 SURFHHGLQJ

          $SDUW\ILOLQJDQDGYHUVDU\SURFHHGLQJPXVWDOVRPXVWFRPSOHWHDQGILOH)RUP%WKH$GYHUVDU\3URFHHGLQJ
 &RYHU6KHHWXQOHVVWKHSDUW\ILOHVWKHDGYHUVDU\SURFHHGLQJHOHFWURQLFDOO\WKURXJKWKHFRXUW¶V&DVH0DQDJHPHQW(OHFWURQLF
 &DVH)LOLQJV\VWHP &0(&) :KHQFRPSOHWHGWKHFRYHUVKHHWVXPPDUL]HVEDVLFLQIRUPDWLRQRQWKHDGYHUVDU\
 SURFHHGLQJ7KHFOHUNRIFRXUWQHHGVWKHLQIRUPDWLRQWRSURFHVVWKHDGYHUVDU\SURFHHGLQJDQGSUHSDUHUHTXLUHGVWDWLVWLFDO
 UHSRUWVRQFRXUWDFWLYLW\

          7KHFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGRQLWGRQRWUHSODFHRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJV
 RURWKHUSDSHUVDVUHTXLUHGE\ODZWKH%DQNUXSWF\5XOHVRUWKHORFDOUXOHVRIFRXUW7KHFRYHUVKHHWZKLFKLVODUJHO\VHOI
 H[SODQDWRU\PXVWEHFRPSOHWHGE\WKHSODLQWLII¶VDWWRUQH\ RUE\WKHSODLQWLIILIWKHSODLQWLIILVQRWUHSUHVHQWHGE\DQ
 DWWRUQH\ $VHSDUDWHFRYHUVKHHWPXVWEHVXEPLWWHGWRWKHFOHUNIRUHDFKFRPSODLQWILOHG

 Plaintiffs DQGDefendants.*LYHWKHQDPHVRIWKHSODLQWLIIVDQGGHIHQGDQWVH[DFWO\DVWKH\DSSHDURQWKHFRPSODLQW

 Attorneys.*LYHWKHQDPHVDQGDGGUHVVHVRIWKHDWWRUQH\VLINQRZQ

 Party&KHFNWKHPRVWDSSURSULDWHER[LQWKHILUVWFROXPQIRUWKHSODLQWLIIVDQGWKHVHFRQGFROXPQIRUWKHGHIHQGDQWV

 Demand. (QWHUWKHGROODUDPRXQWEHLQJGHPDQGHGLQWKHFRPSODLQW

 Signature.7KLVFRYHUVKHHWPXVWEHVLJQHGE\WKHDWWRUQH\RIUHFRUGLQWKHER[RQWKHVHFRQGSDJHRIWKHIRUP,IWKH
 SODLQWLIILVUHSUHVHQWHGE\DODZILUPDPHPEHURIWKHILUPPXVWVLJQ,IWKHSODLQWLIILVSURVHWKDWLVQRWUHSUHVHQWHGE\DQ
 DWWRUQH\WKHSODLQWLIIPXVWVLJQ
